Citation Nr: 0114238	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  95-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increase in a 40 percent rating for 
service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 RO rating decision that 
denied an increase in a 40 percent rating for service-
connected lumbosacral strain.  The Board remanded the case 
for further development in December 1997.  An RO hearing was 
held in March 2000.


REMAND

The veteran's only established low back condition is 
lumbosacral strain.  His current 40 percent rating is the 
maximum rating for lumbosacral strain under Diagnostic Code 
5295, and 40 percent is also the maximum rating for 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  The file shows that the veteran also has 
degenerative disc disease of the low back, and such has long 
been considered to be non-service-connected (see, e.g., April 
1984 RO decision).  At the March 2000 RO hearing and in 
written statements, the veteran's representative essentially 
argued that degenerative disc disease of the low back should 
be service connected, on a direct basis or secondary to 
service-connected lumbosacral strain, and if degenerative 
disc disease were service connected it could be rated under 
Diagnostic Code 5293 for intervertebral disc syndrome and a 
60 percent rating under such code would be possible.  An 
August 2000 VA examination of the spine was provided, but the 
examination report indicates that the claims folder was not 
available to the doctor, and the doctor did not address the 
etiology of the veteran's degenerative disc disease of the 
low back.

The question of service connection for degenerative disc 
disease of the low back appears to be intertwined with the 
pending appellate issue of an increased rating for service-
connected lumbosacral strain.  Harris v. Derwinski, 1 
Vet.App. 180 (1991).  Under the circumstance of this case, 
the service connection issue should be formally adjudicated 
by the RO.  Another VA examination, with the claims folder 
available to the examiner, is warranted, and any ongoing 
medical records should be obtained.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

Accordingly, this case is REMANDED for the following:

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have examined of treated 
him for a low back condition during and 
since 1999.  The RO should then obtain 
copies of the related medical records 
which are not already on file.

2.  Thereafter, the RO should have ther 
veteran undergo VA orthopedic and 
neurological examination to: (1) 
determine the current severity of his 
service-connected lumbosacral strain, and 
(2) express an opinion regarding the 
etiology of degenerative disc disease of 
the low back.  The claims folder must be 
be made available to and reviewed by the 
examining physician in conjunction with 
the examination.  All signs and symptoms 
should be reported in detail, including 
those solely due to lumbosacral strain 
and those solely due to degenerative disc 
disease/intervertebral disc syndrome of 
the low back. 

Based on examination findings, review of 
historical records, and medical 
principles, the doctor should provide a 
medical opinion, with full rationale, as 
to the likely date of onset of the 
veteran's degenerative disc disease of 
the low back, and whether the 
degenerative disc disease of the low back 
is secondary to the already service-
connected lumbosacral strain.

3.  The RO should then adjudicate the 
intertwined issue of service connection 
for degenerative disc disease of the low 
back, on a direct basis or as secondary 
to service-connected lumbosacral strain.  
If this claim is denied, the veteran 
should be notified and be given an 
opportunity to appeal in accordance with 
38 U.S.C.A. § 7105.

4.  The RO should also review the pending 
appellate issue of an increased rating 
for a service-connected low back 
condition (last classified as lumbosacral 
strain).  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. Tobin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


